UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1577


ARRIN FARRAR; ERIN FARRAR,

                     Plaintiffs - Appellants,

              v.

MCFARLANE AVIATION, INC.; TEXTRON AVIATION, INC.,

                     Defendants - Appellees,

              and

THE CESSNA AIRCRAFT COMPANY; ANDREW SWEPSTON,

                     Defendants.


Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Thomas E. Johnston, Chief District Judge. (2:18-cv-00461)


Submitted: July 31, 2020                                       Decided: August 18, 2020


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cynthia M. Devers, Michael S. Miska, WOLK LAW FIRM, Philadelphia, Pennsylvania,
for Appellants. J. Denny Shupe, Robert J. Williams, Arleigh P. Helfer III, SCHNADER
HARRISON SEGAL & LEWIS LLP, Philadelphia, Pennsylvania; Ronda L. Harvey,
Gabriele Wohl, BOWLES RICE LLP, Charleston, West Virginia; Zachary J. Ballard,
SALMON, RICCHEZZA, SINGER & TURCHI, LLP, Philadelphia, Pennsylvania;
Charles R. Bailey, Harrison M. Cyrus, BAILEY & WYANT, PLLC, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

          Arrin and Erin Farrar (“the Farrars”) appeal the district court’s order dismissing,

pursuant to Fed. R. Civ. P. 12(b)(2), their civil claims against McFarlane Aviation, Inc.

(McFarlane) and Textron Aviation, Inc. (Textron), which arise from a plane crash that

caused significant injury to Arrin Farrar. On appeal, the Farrars challenge the district

court’s determination that they failed to establish a prima facie showing of both general

and specific personal jurisdiction over McFarlane and Textron. Finding no error, we

affirm.

          We review de novo a district court’s Rule 12(b)(2) dismissal. Perdue Foods LLC v.

BRF S.A., 814 F.3d 185, 188 (4th Cir. 2016). Where “the court addresses the personal

jurisdiction question by reviewing only the parties’ motion papers, affidavits attached to

the motion, supporting legal memoranda, and the allegations in the complaint, a plaintiff

need only make a prima facie showing of personal jurisdiction to survive the jurisdictional

challenge.” Grayson v. Anderson, 816 F.3d 262, 268 (4th Cir. 2016) (emphasis omitted).

The court “must construe all relevant pleading allegations in the light most favorable to the

plaintiff, assume credibility, and draw the most favorable inferences for the existence of

jurisdiction.” Universal Leather, LLC v. Koro AR, S.A., 773 F.3d 553, 558 (4th Cir. 2014)

(internal quotation marks omitted).

          A federal district court sitting in diversity may exercise personal jurisdiction over a

nonresident defendant if: “(1) an applicable state long-arm statute confers jurisdiction and

(2) the assertion of that jurisdiction is consistent with constitutional due process.” Purdue

Foods, 814 F.3d at 188 (internal quotation marks omitted). Because “the West Virginia

                                                 3
long-arm statute is coextensive with the full reach of due process,” In re Celotex Corp.,

124 F.3d 619, 627 (4th Cir. 1997), our statutory and constitutional inquiries merge, Purdue

Foods, 814 F.3d at 188.

       To satisfy due process, a defendant must have such “minimum contacts” with the

forum state to ensure that “the maintenance of the suit does not offend traditional notions

of fair play and substantial justice.” Consulting Eng’rs Corp. v. Geometric Ltd., 561 F.3d

273, 277 (4th Cir. 2009) (internal quotation marks omitted). Personal jurisdiction over a

nonresident defendant may be general or specific. Universal Leather, 773 F.3d at 559.

Specific jurisdiction requires that “the defendant purposely established minimum contacts

in the forum state such that it should reasonably anticipate being haled into court there on

a claim arising out of those contacts.” Sneha Media & Ent’mt, LLC v. Associated Broad.

Co. P. Ltd., 911 F.3d 192, 198 (4th Cir 2018). General jurisdiction, in contrast, “requires

a more demanding showing of continuous and systematic activities in the forum state.”

Universal Leather, 773 F.3d at 559 (internal quotation marks omitted).

       The Farrars point to a variety of facts, principally related to McFarlane’s and

Textron’s business activities, in support of their claim that Appellees are subject to specific

jurisdiction in West Virginia. Specific jurisdiction is appropriate when “the defendant’s

contacts with the State . . . have been so substantial that they amount to a surrogate for

presence and thus render [West Virginia’s] exercise of sovereignty just.” Sneha Media,

911 F.3d at 198 (internal quotation marks omitted). To determine whether such minimum

contacts are present, we evaluate: “(1) the extent to which the defendant purposefully

availed itself of the privilege of conducting activities in the State; (2) whether the plaintiffs’

                                                4
claims arise out of those activities directed at the State; and (3) whether the exercise of

personal jurisdiction would be constitutionally reasonable.” UMG Recordings, Inc. v.

Kurbanov, 963 F.3d 344, 352 (4th Cir. 2020) (internal quotation marks omitted); see id.

(mandating consideration of “the quality and nature of the defendant’s connections, not

merely the number of contacts between the defendant and the forum state”); Sneha Media,

911 F.3d at 198-99 (describing nonexclusive list of relevant factors).

       Importantly, the specific jurisdictional inquiry “focuses on the relationship among

the defendant, the forum, and the litigation.” Walden v. Fiore, 571 U.S. 277, 284 (2014)

(internal quotation marks omitted). Specific personal jurisdiction requires “an affiliation

between the forum and the underlying controversy, principally, [an] activity or an

occurrence that takes place in the forum State and is therefore subject to the State’s

regulation.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)

(brackets and internal quotation marks omitted). In other words, “the suit must arise out

of or relate to the defendant’s contacts with the forum.” Bristol-Myers Squibb Co. v.

Superior Ct. of Cal., 137 S. Ct. 1773, 1780 (2017) (brackets and internal quotation marks

omitted); see Walden, 571 U.S. at 284 (explaining that “the defendant’s suit-related

conduct must create a substantial connection with the forum State”). Further, “[t]he

connection between the defendant and the forum must arise out of contacts that the

defendant himself creates with the forum State.” Fidrych v. Marriott Int’l, Inc., 952 F.3d

124, 143 (4th Cir. 2020) (internal quotation marks omitted). “When there is no such

connection, specific jurisdiction is lacking regardless of the extent of a defendant’s

unconnected activities in the State.” Bristol-Myers Squib, 137 S. Ct. at 1781.

                                             5
       We have evaluated the record in view of this authority and conclude that the

activities of both Textron and McFarlane on which the Farrars rely are insufficient to

establish the requisite prima facie showing. Notably, although the Farrars advocate a broad

construction of the required nexus between a defendant’s forum-state activities and the

subject of the suit, that construction runs contrary to the Supreme Court’s decision in

Bristol-Myers Squibb. Rather, the Supreme Court has repeatedly rejected the notion that

the “consumer’s unilateral act of bringing the defendant’s product into the forum State [i]s

a sufficient constitutional basis for personal jurisdiction over the defendant.” Asahi Metal

Indus. Co. Ltd. v. Superior Ct., 480 U.S. 102, 109 (1987); see World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 295-96 (1980). This is true even where the defendant is

aware that its product would reach the forum state through the stream of commerce, Asahi,

480 U.S. at 111, or where the defendant’s products were sporadically sold in the forum

state through intermediaries, Goodyear, 564 U.S. at 926.

       Here, neither Textron nor McFarlane had control over the movement of the products

that allegedly injured Arrin Farrar into West Virginia or directed purposeful activity toward

West Virginia in relation to those particular sales. See Fidrych, 952 F.3d at 143. While

the Farrars focus on federally mandated service literature that Textron provided the owner

of the accident-involved aircraft regarding the alleged defect, these advisements—which

Textron was required by law to provide to owners of that model aircraft—does not amount

to purposeful availment of West Virginia as a forum. See Old Republic Ins. Co. v. Cont’l

Motors, Inc., 877 F.3d 895, 917 (10th Cir. 2017); Mich. Coal. of Radioactive Material

Users, Inc. v. Griepentrog, 954 F.2d 1174, 1178 (6th Cir. 1992). Further, considering the

                                             6
standards set forth above, we conclude that the remaining facts on which the Farrars

attempt to rely establish only incidental and attenuated contacts with the forum state related

to the subject of the suit, insufficient to support specific personal jurisdiction over

Appellees.

       Turning to general jurisdiction, we initially reject Appellees’ contention that the

Farrars have waived appellate review of their claim to general jurisdiction, as we find the

district court and appellate pleadings on this issue adequate to address its merits.

Nevertheless, we find the Farrars’ arguments in favor of general jurisdiction unpersuasive.

General jurisdiction is appropriate if the defendant’s “affiliations with the State are so

continuous and systematic as to render them essentially at home in the forum State.”

Daimler AG v. Bauman, 571 U.S. 117, 127 (2014) (internal quotation marks omitted). For

a corporation, the paradigmatic jurisdictional forum is the corporation’s place of

incorporation and principal place of business. BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549,

1558 (2017). However, “in an ‘exceptional case,’ a corporate defendant’s operations in

another forum ‘may be so substantial and of such a nature as to render the corporation at

home in that State.’” Id. (quoting Daimler, 571 U.S. at 139 n.19).

       Although the Farrars take issue with the narrowed conception of general jurisdiction

articulated in Daimler, the Supreme Court has continued to apply that formulation in

subsequent binding authority. Id. To the extent that the Farrars ask us to take a broader

approach than authorized by the Supreme Court, “it is the Supreme Court’s prerogative

alone to overrule one of its precedents.” Roe v. Dep’t of Def., 947 F.3d 207, 232 (4th Cir.

2020) (internal quotation marks omitted). Additionally, we conclude that the Farrars have

                                              7
waived appellate review of their Seventh Amendment challenge to Daimler. See Hicks v.

Ferreyra, __ F.3d __, No. 19-1697, 2020 WL 3969268, at *5 (4th Cir. July 14, 2020) (“It

is well established that this court does not consider issues raised for the first time on appeal,

absent exceptional circumstances.” (brackets and internal quotation marks omitted)).

Finally, applying the relevant authority discussed above, we have little trouble concluding

that the Farrars have fallen short of the exacting requirements for establishing general

jurisdiction over Appellees in West Virginia.

       Accordingly, we affirm the district court’s judgment. We grant Appellees’ motion

for submission on the briefs and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                   AFFIRMED




                                               8